Exhibit 10.21
SECOND AMENDMENT TO
ASSET PURCHASE AGREEMENT
     THIS SECOND AMENDMENT TO ASSET PURCHASE AGREEMENT (this “Second Amendment”)
is entered into as of November 16, 2005, by and between CORNERSTONE
PHARMACEUTICALS LTD., an Anguilla company (“Cornerstone”), and VINTAGE
PHARMACEUTICALS, LLC, a Delaware limited liability company (“Vintage”).
RECITALS:
     A. Cornerstone and Vintage are parties to that certain Asset Purchase
Agreement, dated as of July 20, 2004 (the “Agreement”), as amended in May, 2005;
     B. The parties desire to amend certain provisions of the Agreement.
     NOW, THEREFORE, in consideration of the premises and mutual agreements
herein contained, the parties hereby agree as follows:
     SECTION 1. DEFINED TERMS. Capitalized terms used in this Second Amendment,
unless otherwise defined herein, shall have the meanings given such terms in the
Agreement.
     SECTION 2. RECITALS. The recitals set forth above are incorporated herein
by reference, as if fully restated herein.
     SECTION 3. STATUS OF AGREEMENT. The Agreement, as amended, hereby remains
in full force and effect, and, except to the extent expressly set forth in this
Second Amendment, shall not be deemed waived, modified, superseded or otherwise
affected in any respect.
     SECTION 4. AMENDMENTS TO AGREEMENT. Section 3.02(iii) is amended by
replacing “November 1, 2005,” with “February 1, 2006.”
     SECTION 5. COUNTERPARTS. This Second Amendment may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.
     IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment
as of date first above written.

                  CORNERSTONE PHARMACEUTICALS LTD.       VINTAGE
PHARMACEUTICALS, LLC
 
               
By:
  /s/ Craig A. Collard       By:   /s/ William S. Propst, Jr.
 
               
Name:
  Craig A. Collard       Name:   William S. Propst, Jr.
Its:
  CEO       Its:   President

